PER CURIAM.
The defendant, Margo Charlotte Woodman, was found guilty by a jury of forgery, uttering a forged instrument and grand larceny. This appeal is from the adjudication and sentence. The proof of appellant’s guilt is overwhelming.
On this appeal, the principal points urge that the appellant did not receive a fair trial because of comments of the state’s attorney and improper cross-examination. This position is apparently an afterthought inasmuch as the defendant failed to object to any of the questions which are now claimed to be improper or to object to the claimed improper comments. We hold that in view of the clear and convincing proof of the defendant’s guilt, as well as her failure to object, she has failed to prove reversible error. See Akin v. State, 86 Fla. 564, 98 So. 609, 612 (1923), and Thomas v. State, Fla.App.1971, 249 So.2d 510.
Affirmed.